Ed. F. McFaddin, Associate Justice, concurring and dissenting. I concur with the Majority in reversing the judgment of the Pulaski Circuit Court and in remanding the case for a new trial; but I dissent from the process of reasoning contained in the Majority Opinion; and I now give the reasons for my dissent. The Majority Opinion quotes in full Section 4 of the sub-contract and says: “The provision under discussion is, we think, entirely clear and free from ambiguity.” I think Section 4 of the sub-contract is extremely ambiguous and almost conflicting. The opening portion of the section says that the contractor is to pay to the sub-contractor for performance of the work “the sum of $92,881.00.” The section says, “The agreed price is a lump sum price. . .” Then the paragraph further says that the quantities used are to be measured from “neat lines as per plans and specifications.” If the contract is a “ lump sum price, ’ ’ then McMinn-Echols was entitled to $92,881.00 at all events for completing the contract. On the other hand, if the contract was not a lump sum contract, then the figure of $92,881.00 is meaningless. So it seems to me that there is an ambiguity in Section 4 of the contract. Since there is an ambiguity, parol evidence was admissible to explain the ambiguity; and I think the parol evidence established (a) that McMinn-Echols was to get $92,881.00 for completing the contract; and (b) that if there were any changes in the plans and specifications (as, for example, eliminating manholes or adding manholes), then the additions or deletions would be governed by the “neat lines” method. The Majority holds that the last clause about “neat lines” governs the entire contract; and I think the “neat lines” provision applies only to changes in plans and specifications. So I would give McMinn-Echols $92,881.00 for completing the contract regardless of everything else. Then I would take into consideration whether McMinn-Echols was entitled to extra amounts as they claim and as their proof showed. At all events, the case would have to be reversed because there was some profered testimony that was put into the record but which the Court did not consider. On a retrial, of course, all issues are opened anew, except the construction of the contract as ruled by the Majority.